DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/374,914 and Response to Election/Restriction filed 01/14/2022.
Claims 1-20 remain pending in the Application.
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 01/14/2022 is acknowledged. Therefore Claims 1-9 are under examinations, claims 10-20 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion”, “second portion”, “conductive coil”, “first shielding layer”, “second shielding layer”, “wireless charging circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Patent 10,236,942) .

With respect to claim 1 Lee et al. teaches An electronic device (col. 30, ll.16-17) comprising: 
a housing including a first plate, a second plate spaced apart from the first plate and facing away from the first plate, and a side member at least partially surrounding a space between the first plate and the second plate (first housing 2310/first plate, second housing 2320/second plate, wherein first housing 2310/first plate spaced apart and facing away from second housing 2320/second plate (col. 30, ll.16-18; Fig. 23A), wherein hinge member 2340/side member surrounding space between first housing 2310/first plate and second housing 2320/second plate (col. 30, ll.28-31; Fig. 23B)); 
a touchscreen display including a first portion exposed through or mounted on at least part of the first plate, and a second portion extending from the first portion and (touchscreen display of the electronic device 2300 includes first display 2331/first portion mounted on the first housing 2310/first plate and second display 2332/second portion extending from the first display 2331/first portion (col. 30, ll.32-33; col. 29, ll.34-36; Fig. 23A), wherein second display 2332/second portion is folded/bended into space and positioned between first display 2331/first portion and  second housing 2320/second plate (col. 30, ll.335-38; Fig. 23B)); 
a conductive coil disposed in the space between the first portion and the second plate or in a space between the first portion and the second portion in parallel to the second plate (loop antenna 2350/coil antenna/conductive coil disposed between first display 2331/first portion and second display 2332/second portion in parallel to the second housing 2320/second plate (col. 30, ll.39-48; Fig. 23B)); 
a wireless charging circuit electrically connected to the conductive coil (loop antenna 2350/2410/coil antenna/conductive coil for wireless charging (col. 30, ll.39-48, ll.50-55)); 
a first shielding layer interposed between the conductive coil and at least part of the first portion of the touchscreen display (multi-layers shield structure between loop antenna/coil antenna/conductive coil and portion of first display 2331/first portion or  second display 2332/second portion (col. 33, ll.5-9; col. 37, ll.57-62)); and 
a second shielding layer interposed between the second plate and at least part of the second portion of the touchscreen display (multi-layers shield structure between loop antenna/coil antenna/conductive coil and portion of first display 2331/first portion or  second display 2332/second portion (col. 33, ll.5-9; col. 37, ll.57-62)).

Claim 2:  wherein the second shielding layer extends from the first shielding layer (col. 30, ll.39-48; col. 33, ll.5-9; col. 37, ll.57-62).
Claim 3:  wherein the second shielding layer is separated from the first shielding layer (col. 33, ll.5-9; col. 37, ll.57-62).
Claim 4: wherein the first shielding layer and the second shielding layer are made of at least one of graphite filler, alumina, ceramic, and carbon nanotubes depending on a characteristic of the conductive coil (col. 37, ll.62-65).
Claim 5:  further comprising: a first structure including the first plate; and a second structure including the second plate and disposed to surround at least part of the first structure, wherein the first structure is disposed to be movable to an open state or a closed state with respect to the second structure in a direction parallel to the second plate (col. 30, ll.16-36).
Claim 6: wherein the closed state is a state in which the first structure is located at a first distance from the side member, and the open state is a state in which the first structure is located at a second distance from the side member, and wherein the second distance is greater than the first distance (col. 30, ll.16-36; Figs. 23A, 23B).
Claim 7: wherein the conductive coil disposed between the first portion and the second plate is disposed to extend to at least a region of the space between the second portion and the second plate (col. 30, ll.39-48; Figs. 23A, 23B).
Claim 8: wherein the second structure includes a rear plate that covers at least part of the second portion (col. 30, ll.39-48; Fig. 23B).
9: wherein the first shielding layer has a length greater than a length of the conductive coil (col. 37, ll.56-62; col. 41, ll.62-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
02/08/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851